      Case 4:18-cv-01547 Document 70 Filed on 10/28/19 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

PEOPLE  FOR      THE   ETHICAL
TREATMENT OF ANIMALS, INC.,
           Plaintiff,

v.
                                                                  No. 4:18-CV-01547
MICHAEL K. YOUNG, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF TEXAS
A&M UNIVERSITY,
            Defendant.


                          JOINT STATUS REPORT AND
                    MOTION TO EXTEND STAY OF PROCEEDINGS

To the Honorable United States District Court Judge Lynn Hughes—

       The Parties reported to this Court on October 11, 2019, that they had an agreement in

principle to resolve the instant litigation and requested a stay of the proceedings so the Parties

could negotiate a final settlement agreement. Dkt. No. 67. The Court issued a stay of the

proceedings through October 28, 2019. Dkt. No. 68. The Court also set a pre-trial conference for

November 4, 2019 at 10:30 a.m.

       The Parties file this Joint Status Report to provide a thorough update on the status of

negotiations. The Parties have agreed on all substantive issues in this litigation and on the

language that will be included in the settlement agreement. The only item that remains to be

resolved is the amount that will be paid to Plaintiff as a settlement sum for attorney’s fees and

expenses in this matter. As to that issue, Defendant represents that the University will be able to

update Plaintiff and the Court by no later than Friday, November 1, 2019, as to whether the

Parties have reached an agreement.

                                                1
        Case 4:18-cv-01547 Document 70 Filed on 10/28/19 in TXSD Page 2 of 3



         Because the Parties are on the precipice of resolving this final issue, the Parties

 respectfully request that the Court postpone the pre-trial conference for two (2) weeks, so that

 the Parties can finalize this last remaining issue. The Parties also request that, in the interest of

 preserving costs and conserving judicial resources, Defendant’s deadline to respond to Plaintiff’s

 motion for summary judgment be extended to November 18, 2019.

         This Court should grant the requested stay and the extension request. This Court, like

 every federal court, has inherent authority to control its docket. See Landis v. N. Am. Co., 299

 U.S. 248, 254 (1936) (referring to the power to stay proceedings as incident to inherent powers

 of federal courts); see also In re Stone, 986 F.3d 898, 902 (5th Cir. 1993) (concluding that federal

 courts have inherent authority “to protect the efficient and orderly administration of justice and

 those necessary to command respect for the court’s orders, judgments, procedures, and

 authority.”). Considering that settlement would resolve this dispute without need for further

 court intervention, and further considering that the Parties have been working diligently to

 finalize a settlement and are only one last issue away from doing so, the Parties agree that staying

 these proceedings, postponing the pre-trial conference, and amending the deadlines as indicated

 above will save scarce judicial resource from being wasted.

                                            CONCLUSION

        This Court should grant the Parties’ joint request for an extension of the stay of

proceedings so that they may finalize their agreement resolving this case without further court

intervention. The Court should also postpone the pre-trial conference scheduled for November 4,

2019.

         Dated: October 28, 2019.


                                                  2
      Case 4:18-cv-01547 Document 70 Filed on 10/28/19 in TXSD Page 3 of 3



                                               Respectfully submitted,


 /s/ David Greene (with permission) _____      /s/_Eric A. Hudson_____________
 DAVID GREENE*                                 ERIC A. HUDSON
 ADAM SCHWARTZ                                 Attorney-in-Charge
 CAMILLE FISCHER                               MICHAEL R. ABRAMS
 Electronic Frontier Foundation                Assistant Attorneys General
 815 Eddy Street                               Office of the Attorney General
 San Francisco, CA 94109                       P.O. Box 12548, Capitol Station
 Telephone: (415) 436-9333                     Austin, Texas 78711-2548
 Facsimile: (415) 436-9333 facsimile           Telephone: (512) 463-2120
 davidg@eff.org                                Facsimile: (512) 320-0667
                                               eric.hudson@oag.texas.gov
 GABRIEL WALTERS*                              michael.abrams@oag.texas.gov
 PETA Foundation
 1536 16th Street NW                           W. REID WITTLIFF
 Washington, DC 20036                          MARIA AMELIA CALAF
 Telephone: (202) 483-7382                     Wittliff Cutter, PLLC
 gabew@petaf.org                               1803 West Avenue
                                               Austin, Texas 78701
 CHRISTOPHER W. ROTHFELDER                     Telephone: (512)960-4865
 Rothfelder & Falick, L.L.P.                   Facsimile: (512) 960-4869
 1201 Louisiana St., Suite 550                 reid@wittliffcutter.com
 Houston, TX 77002                             mac@wittliffcutter.com
 Telephone: (713) 220-2288
 crothfelder@rothfelderfalick.com              ATTORNEYS FOR DEFENDANT

 *Admitted pro hac vice

 ATTORNEYS FOR PLAINTIFF

                                    CERTIFICATE OF SERVICE

        I hereby certify that on this the 28th day of October, 2019, a true and correct copy of the
foregoing was filed using the Court’s CM/ECF system, causing electronic service upon all counsel
of record.

                                            /s/Eric A. Hudson__________
                                            ERIC A. HUDSON
                                            Assistant Attorney General




                                                3
